 



Exhibit 10.1
FORM OF CONFIRMATION EVIDENCING PURCHASES AND SALES OF NYMEX UNLEADED REGULAR
GASOLINE PUT OPTIONS AND CALL OPTIONS BY WRIGHT EXPRESS
CORPORATION FROM BANK OF AMERICA, N.A.
Bank of America, N.A.
233 South Wacker Drive, Suite 2800
Chicago, IL 60606

     
Date:
                                          
 
   
To:
  Wright Express
Attn:
  Steve Elder
Fax No:
  (207) 523-7797
 
   
From:
  Bank of America, N.A.
Fax No:
  866-204-4836
Tel No:
  312-234-2736
 
   
Transaction Ref. No.:
  Mur                                        

Dear Sir/Madam;
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Wright Express (Party “B”) and Bank of
America, N.A. (Party “A”) (each a “Party” and together “the Parties”) on the
Trade Date specified below (the ''Transaction’’). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below (the “Agreement”).
The definitions and provisions contained in the 2005 ISDA Commodity Definitions,
as published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of Month Date Year as amended and supplemented from time to
time between the parties. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
The terms of the particular Transaction to which this Confirmation related are
as follows:

         
 
  Notional Quantity per Calculation Period:                        Gallons
 
       
 
  Total Notional Quantity:                        Gallons
 
       
 
  Commodity:   Gasoline
 
       
 
  Trade Date:                       
 
       
 
  Effective Date:                       
 
       
 
  Termination Date:                       
 
       
 
  Put Seller/Call Buyer:   Party A
 
       
 
  Put Buyer/Call Seller:   Party B
 
       
 
  Option Style:   Asian

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

         
 
  Option Type:   Collar
 
       
 
  Calculation Period:   Monthly, from and including                      to and
including
                    
 
       
 
  Commodity Reference Price:   GASOLINE RBOB-NEW YORK-NYMEX
 
       
 
  Specified Price:   For each Calculation Period, the Floating Price shall be
calculated as the arithmetic average of the daily settlement price of the First
Nearby Month futures contracts
 
       
 
  Pricing Dates:   Each Commodity Business Days in the relevant Calculation
Period
 
       
 
  Call Strike Price:   $                     per Gallon
 
       
 
  Put Strike Price:   $                     per Gallon
 
        Procedure for Exercise
 
       
 
  Expiration Date(s):   In respect of a Calculation Period, the final Pricing
Date of that Calculation Period
 
       
 
  Automatic Exercise:   Applicable
 
       
 
  Cash Settlement:   Applicable
 
       
 
  Settlement Date(s):   Monthly, Five (5) Business Days following each
Expiration Date
 
       
 
  Business Day:   New York
 
       
 
  Calculation Agent:   As per the agreement

Rounding:
All amounts resulting from the calculation of the Floating Price(s) shall be
rounded as follows:

(a)   If the relevant unit of measure is MMBtus or Gallons, then the Floating
Price shall be rounded to the nearest four decimal places (with 0.00005 being
rounded upwards (e.g.0.33334 being rounded down to 0.3333 and 0.33335 being
rounded up to 0.3334)).   (b)   If the relevant unit of measure is Barrels,
Metric Tonnes or MWh then the Floating Price shall be rounded to the nearest
three decimal places (with 0.0005 being rounded upwards (e.g.0.3334 being
rounded down to 0.333 and 0.3335 being rounded up to 0.334)).   (c)   If the
relevant unit of measure is Therms and Cubic Metres, then the Floating Price
shall be rounded to the nearest five decimal places (with 0.000005 being rounded
upwards (e.g. 0.333334 being rounded down to 0.33333 and 0.333335 being rounded
up to 0.33334)).   (d)   If the relevant unit of measure is Hectolitres, then
the Floating Price shall be rounded to the nearest two decimal places (with
0.005 being rounded upwards (e.g. 0.334 being rounded down to 0.33 and 0.335
being rounded up to 0.34)).

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Recording of Conversations:
Each party to this Transaction acknowledges and agrees to the tape recording of
conversations between the parties to this Transaction whether by one or other or
both of the parties or their agents, and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement and/or this
Transaction.
Account Details:

     
Payments to Party A:
  Please see invoice for settlement instructions
 
   
Payments to Party B:
  Please see invoice for settlement instructions

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by responding within three (3) Business Days of receipt of this
Confirmation by returning via telecopier an executed copy of this Confirmation
in its entirety to the attention of Global FX and Derivative Operations, fax #:
1-866-204-4836.
Failure to respond within such period shall not affect the validity or
enforceability of this Transaction, and shall be deemed to be an affirmation of
the terms and conditions contained herein, absent manifest error.
Schedule A

                                                 
 
Calculation Period    
 
Pricing Dates    
 
Notional Quality per Calculation
Period (GAL)                                                                    
                                                           

     
Yours sincerely,
  Accepted and confirmed as of the date first written:
 
   
Bank of America, N.A.
  Wright Express
 
   
DRAFT
  DRAFT
 
   
 
   
Authorized Signatory
  Name:
 
   
 
   
 
  Title:

 